RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5537-14T2


NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

C.R.,

        Defendant,

and

A.V., SR.,

        Defendant-Appellant.



IN THE MATTER OF

A.V., JR., Minor
___________________________________

              Submitted February 1, 2017 – Decided July 31, 2017

              Before Judges Fuentes and Gooden Brown.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part,
              Somerset County, Docket No. FN-18-0130-15.
            Law Offices of Randall J. Peach, attorney for
            appellant (Randall J. Peach, of counsel and
            on the brief).

            Christopher S. Porrino, Attorney General,
            attorney for respondent (Andrea M. Silkowitz,
            Assistant Attorney General, of counsel; Sandra
            Ostwald, Deputy Attorney General, on the
            brief).

            Joseph E. Krakora, Public Defender, Law
            Guardian, attorney for minor (Lisa M. Black,
            Designated Counsel, on the brief).

PER CURIAM

      Defendant A.V., Sr. is the biological father of A.V., Jr., a

boy   who   is   now    nine   years   old.   Defendant    and   the   child's

biological mother, C.R., have been engaged in a hotly contested

private action in the Family Part concerning their son's custody

and parenting time.        The record shows A.V., Jr. may suffer from

severe psychological problems.

      On October 6, 2014, the Division of Child Protection and

Permanency (the Division) received an anonymous referral alleging

that text messages on defendant's cellular phone suggested illicit

drug activity.         The caller claimed that then six-year-old A.V.,

Jr., who was hospitalized at Summit Oaks Hospital's inpatient

psychiatric unit, had found his father's phone and turned it over

to his mother. A Division caseworker met with defendant on October

13, 2014 to investigate these allegations.            Defendant denied any

involvement      with    illicit   drugs.     When   the   caseworker     asked

                                        2                               A-5537-14T2
defendant if he was willing to submit a urine sample for analysis,

defendant stated he wanted to consult with his attorney first.

     On October 28, 2014, a Division caseworker met with C.R., who

provided photographs depicting the contents of defendant's text

messages.   The messages contained numerous references to recent

illicit drug transactions, some of which allegedly occurred while

A.V., Jr. was in defendant's custody. Armed with this information,

the Division filed a verified complaint and an order to show cause

(OTSC) in the Family Part. The Division sought an order compelling

defendant to: (1) undergo a substance abuse evaluation; (2) submit

to the extraction of a hair follicle for testing; and (3) submit

random urine samples for drug screening, "with a refusal to do so

being considered a positive."

     On the return date of the OTSC, the Family Part granted the

Division's request for an investigation.      Although defendant was

present, he was not represented by counsel.    The court granted the

Division's request to obtain "the hair follicle kit[,]" but denied

its application to use it immediately.        When the judge asked

defendant if he denied sending text messages containing references

to alleged drug transactions, defendant responded as follows:        I

don't believe anybody has a right . . . to go through my cell

phone.   They knew it was missing.   They all knew it was missing.



                                3                            A-5537-14T2
The hospital knows it was missing.           I reported it missing right

away."

      On January 16, 2015, defendant, this time represented by

counsel, filed a motion on short notice seeking to dismiss the

Division's verified complaint and OTSC. The Law Guardian supported

the Division's application to test defendant to determine whether

he was using illicit substances.           On March 30, 2015, the Family

Part denied defendant's motion to dismiss, holding the Division

had authority to conduct the investigation under Title 30.1                The

court ordered defendant to attend a substance abuse evaluation,

to   submit    to   random   urine   screening,   and   to   submit   to   the

extraction of a hair follicle.             The court granted defendant's

motion to stay the order's execution until April 10, 2015.

      On April 9, 2015, we denied defendant's emergent application

to file a motion for leave to appeal.             On April 28, 2015, the

Division moved to withdraw the verified complaint and OTSC.                  As

the Deputy Attorney General explained on behalf of the Division:

              [A]t this point the requested reliefs are
              moot.      There   are   other   concerns.

1
 The Division has authority to initiate Title 30 proceedings "when
it 'appear[s]' that a child's parent or lawful guardian is 'unfit'
or has failed 'to ensure the health and safety of the child, or
is endangering the welfare of such child[.]'" N.E. v. State Dep't
of Children & Families, 449 N.J. Super. 379, 400 (App. Div. 2017)
(quoting N.J. Div. of Youth and Family Servs. v. I.S., 214 N.J.
8, 34, cert. denied, ___ U.S. ___, 134 S. Ct. 529, 187 L. Ed. 2d
380 (2013)); see N.J.S.A. 30:4C-12.

                                       4                              A-5537-14T2
              Specifically, this morning it was brought to
              my   attention   that   [defendant]   is not
              consenting   to   the  medication   that was
              recommended by Summit Oaks for the child.
              There are concerns that the child is still
              having behavioral issues.

              These were concerns that were present prior
              to the Division's involvement that were raised
              and addressed under the FD docket.

              The Division would assume that if this
              litigation is dismissed and the order is
              withdrawn that they would continue to address
              these issues under the FD docket.

                   . . . .

              THE COURT: [Defense counsel], you have no
              objection?

              DEFENSE COUNSEL: I have no objection.

                   . . . .

              [W]e, obviously, agree with the Division that
              the complaint should be dismissed.

              THE COURT: All right. I am going to grant the
              Division's request and dismiss the litigation.

    Against this record, defendant appeals the Family Part's

April   28,    2015   order   dismissing   the   litigation   against   him.

Defendant argues the Family Part did not "set forth its findings

and the reasons for its ruling[.]"           Defendant's arguments lack

sufficient merit to warrant discussion in a written opinion.               R.

2:11-3(e)(1)(E).       It is a well-settled principle of appellate

jurisdiction that "if the order of the lower tribunal is valid,


                                      5                             A-5537-14T2
the fact that it was predicated upon an incorrect basis will not

stand in the way of its affirmance."           Isko v. Planning Bd. of

Livingston, 51 N.J. 162, 175 (1968) (citations omitted).            Stated

differently,   "appeals   are   taken   from   judgments   and   not   from

opinions[.]"   State ex rel. J.A., 195 N.J. 324, 354 n.2 (2008)

(quoting Glaser v. Downes, 126 N.J. Super. 10, 16 (App. Div.

1973)).   Defendant cannot appeal an order granting the relief he

argued for and ultimately obtained.

    Appeal dismissed.




                                   6                               A-5537-14T2